Citation Nr: 9909011	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-20 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran contends that his service-connected post-
traumatic stress disorder is of such severity that he is 
precluded from maintaining gainful employment.  Additionally, 
in a presentation dated in February 1999, the veteran's 
representative raised the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  The veteran has service-connected 
disabilities in addition to the disability at issue.  The 
issue of entitlement to a TDIU has not been adjudicated by 
the RO nor developed for appellate consideration at this 
time.  As such, it is referred to the RO for appropriate 
action.


REMAND

The veteran contends that his service-connected post-
traumatic stress disorder is of such severity that he is 
entitled to a 100 percent evaluation for that disability.

At his most recent VA examination in May 1997, the veteran 
reported that he was being followed at a VA medical facility 
in Muskogee, Oklahoma every two months.  Review of the record 
reveals that the most recent VA Medical Center treatment 
reports are dated in June 1994.  Therefore, further 
development is warranted in order to obtain a complete 
clinical picture of the veteran's current psychiatric status.  

In his substantive appeal dated and received in July 1997, 
the veteran requested a hearing before a traveling member of 
the Board of Veterans' Appeals (Board or BVA) at the local 
RO.  In March 1998, the veteran was advised a videoconference 
hearing was scheduled for him at the RO, for April 30, 1998, 
before a member of the Board located in Washington, D.C..  
Thereafter, in March 1998, the veteran advised the VA he 
desired to decline the video hearing, and preferred to wait 
for a future visit by a member of the BVA.  The veteran did 
not appear for the April 1998 video hearing.  He has not 
waived his right for a traditional "in-person" hearing 
before a traveling member of the Board at the local RO.  As 
such, the veteran must be afforded the opportunity for an 
"in-person" hearing at the local RO before a traveling 
member of the Board, prior to final appellate adjudication of 
his appeal.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected post-traumatic 
stress disorder since 1996.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  Regardless, the RO 
should obtain medical records from the VA 
Medical Center in Muskogee, Oklahoma 
reflecting psychiatric treatment of the 
veteran since June 1994.  All material 
obtained which are not currently of 
record should be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the current 
severity of his service-connected post-
traumatic stress disorder.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  Diagnoses rendered 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders  (4th. Ed. 
1994) (DSM-IV).  After examining the 
claims file, including all VA psychiatric 
records, the examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
service-connected psychiatric disability.  
If possible, the examiner should indicate 
the veteran's overall psychological, 
social, and occupational functioning 
using the Global Assessment of 
Functioning scale provided in DSM-IV, and 
explain the meaning of the score 
assigned, as it pertains solely to the 
veteran's service-connected post-
traumatic stress disorder, if possible.  
The claims file and a copy of this remand 
must be made available to the examiner 
prior to the requested examination.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  A rationale for all opinions 
expressed should be fully explained.

3.  The RO should review the examination 
report resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that the examiner 
did not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

4.  Then, in light of any additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement to 
an increased rating for post-traumatic 
stress disorder.  

5.  If entitlement to an increased rating 
for post-traumatic stress disorder, is 
not granted to the veteran's satisfaction 
the RO should issue a supplemental 
statement of the case covering all issues 
in appellate status, and the veteran and 
his representative should be provided 
with a reasonable opportunity to respond.

6.  Thereafter, the RO should schedule 
the appellant for a hearing at the local 
RO before a traveling Member of the 
Board, unless otherwise indicated, in 
accordance with the docket number of this 
case, and consistent with the notice 
requirement specified at 38 C.F.R. § 
19.76 (1998).  All communications with 
the appellant and his representative 
regarding the scheduling of a hearing 
should be documented in the claims 
folder.  


By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


